Fourth Court of Appeals
                               San Antonio, Texas
                                     August 12, 2019

                                   No. 04-19-00239-CV

                                 Debora Alisa DARDEN,
                                        Appellant

                                            v.

                                 Darrell Keith DARDEN,
                                         Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI17644
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before August 19, 2019.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court